Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 August 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond SirNantes Augt 29. 1780.
I beg leave to introduce to your Notice Mrs Blake her Daughter & two Sons. This Lady is the Wife of William Blake Esqr of South Carolina & one of the most respectable Men in that State. He came hither with his Family about three Years, since & went himself to america where he now is; He was in Carolina but not in Charlestown at the Surrender. Mrs Blake proposes to go to England to put her Children at School, & then return to her Sister at Brussells. For this Purpose she will want your Pasport which I request you to give her & I shall be particularly obliged to you for every mark of Civility shewn her, having the highest Esteem & Regard for Mrs Blake, and her Husband is my particular Friend.
I am as ever with the greatest Respect Dear & hond Sir Your dutifull & affectionate Kinsman
Jona Williams J
 
Notation: Jon. Williams Nantes August 29. 1780
